NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: JOHN PATRICK STOKES,                        No. 17-60077

                   Debtor.                         BAP No. 17-1085

------------------------------
                                                   MEMORANDUM*
JOHN PATRICK STOKES,

                   Appellant,

  v.

ROBERT G. DRUMMOND, Chapter 13
Trustee,

                   Appellee.

                             Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
                 Kurtz, Faris, and Brand, Bankruptcy Judges, Presiding

                                 Submitted April 11, 2018**

Before:        SILVERMAN, PAEZ, and OWENS, Circuit Judges.

       John Patrick Stokes appeals pro se from the Bankruptcy Appellate Panel’s


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the bankruptcy court’s order denying reconsideration of its

order denying Stokes’s motion to vacate the dismissal of his bankruptcy case. We

have jurisdiction under 28 U.S.C. § 158(d). We affirm.

      In his opening brief, Stokes fails to address how the bankruptcy court erred

by denying his motion for reconsideration. As a result, Stokes has waived his

challenge to the bankruptcy court’s order denying reconsideration. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d
971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant,

and a bare assertion does not preserve a claim . . . .”).

      We do not consider arguments incorporated by reference into the briefs. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (this

court reviews only issues argued specifically in a party’s opening brief).

      Stokes’s request for oral argument (Docket Entry No. 9) is denied.

      AFFIRMED.




                                           2                                 17-60077